Citation Nr: 1748671	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-20 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the appellant's character of discharge for his service from January 27, 1955 to May 21, 1956 is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant's service from January 27, 1955 to May 21, 1956 was terminated under other than honorable conditions.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 administrative decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's service from January 27, 1955 to May 21, 1956 was terminated under other than honorable conditions.

2.  The appellant testified that he was discharged due to abuse of alcohol that was willful and persistent.

3.  The appellant denied that he was insane at the time of committing the offense(s) causing discharge.

4.  The appellant's discharge is considered dishonorable for VA purposes.



CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from January 27, 1955 to May 21, 1956 is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that there has been any error in the timing of the notice provided, the appellant has not alleged any prejudicial error in the content or timing of the notifications received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Legal Criteria

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release because of one of the offenses specified below is considered to have been issued under dishonorable conditions:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; and (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. §3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

A discharge or release from service under one of the above conditions is a regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an absence without official leave period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

The rules that pertain to review by the discharge review board do not apply here as there is no contention or evidence that the appellant has ever attempted to obtain an upgraded discharge.  See generally 38 C.F.R. § 3.12(g).

Facts & Analysis

The appellant has appealed the RO's determination that his not eligible for VA benefits due to the character of his discharge.

VA received in April 2010 a claim for VA pension from the appellant-he reported he could not work due to "old age."  In support of his claim, the appellant reported that he had been "an alcoholic since age 13 years old."  See VA Form 21-4138 (July 26, 2010).  Later, he revised his statement to say that he drank at age 13 but not again until his time at Fort Dix and in the Army.  See VA Forms 21-4138 (September 29, 2010 and November 10, 2010).

In November 2010, VA received information from the National Personnel Record Center that the appellant's served on active duty between January 1955 and May 1956 and this service was terminated under other than honorable conditions (OTC).  See VA Form 21-3101 (November 39, 2010).  It was further noted at that time that no records were found for the appellant and that his records would have been damaged or destroyed by the fire at the facility in July 1973.

The RO attempted to obtain relevant records to include DD Form 214 and other records.  To this end, the RO sent a letter dated July 2010 to the appellant requesting a copy of his DD Form 214-but he responded in July 2010 that he had no copy of that form.  The RO requested records in September 2010 from the service department, but received a negative response in November 2010.  The RO telephone the Military Department of Indiana in December 2010, but there was no answer to the phone call on two attempts.  The claims file includes a formal finding by the RO on the unavailability of DD Form 214 and Facts and Circumstances surrounding the appellant's discharge.

In a December 2010 administrative decision, the RO denied the appellant's claim.  It was noted that record could not be obtained through official channels and that the appellant had no records to provide in support of his claim.  It was further noted that the appellant provided statements about his alcoholism and drinking problems when he was younger and indicated that he drank most of his time in the Army; however, he did not provide any relevant information on the events leading to his discharge or provide a reason why he was discharged.

In December 2012, the appellant indicated that he had no new evidence for VA to consider.

In February 2016, the appellant reported that he fell off a grader in service and he was given 1 aspirin.

At his September 2017 hearing, the appellant testified that, while working as a combat engineer in service, he fell off a grader at Fort Benning-injuring his shoulder and head.  He testified that, because he was too far from a hospital, he was treated onsite with 2 Aspirin and 2 shots of whiskey, and again when he woke up later he was given more shots of whiskey.  He denied having ever consumed alcohol before that event, and argued that he developed "a feel for drinking" after that time.  He stated that he had disciplinary trouble in service due to his excessive drinking, which he described as excessive and daily.  He suggested that, had he never been given whiskey when injured, he would not have been an alcoholic in service.  He denied any military hearing but recalled talking with a psychiatrist in service about a month before going home.  He also reported that he saw a psychiatrist about 10 years after service discharge.  The appellant denied insanity during service and reported that "I knew what was right and what was wrong."  He further reported that he drank after his injuries because he had pain.  His representative stated that "I think it's probably so hard for him to remember anything since he was intoxicated the majority of the time."

The Board has carefully reviewed the record mindful that, when service records are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, in this case, there is no evidence supporting the appeal, to include the appellant's statements and testimony.

The appellant has not disputed that he was discharged under OTH conditions.  He has not alleged an upgraded discharge.  He has not set out compelling circumstances to warrant his misconduct that triggered the OTH discharge.

The appellant's statements and testimony suggest that the OTH discharge was predicated on his abuse of alcohol during his service from January 27, 1955 to May 21, 1956.  His statements and testimony suggest a pattern of behavior that was willful and persistent, and he denied insanity at the time of committing the offense(s) causing his OTH discharge.

To the extent that the appellant argues that the military caused him to abuse alcohol, the Board finds that he is not credible in view of his often changing and inconsistent statements of record concerning when, where, and the age he starting consuming alcohol.

In summary, the evidence establishes that the appellant received a discharge under other than honorable conditions as a result of willful and persistent misconduct.  There is no evidence the appellant was insane at the time he committed any of the offenses resulting in his discharge.  The character of his discharge from service is a bar to VA compensation benefits.

Accordingly, the claim is denied.


ORDER

The appeal is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


